Title: To Alexander Hamilton from Oliver Wolcott, Junior, 4 January 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



TD C O Jany 4. 1794
Sir

The question whether Stock standing on the books of the Treasury & the Loan Offices respectively, is liable to attachment, being yet undecided, I judge it necessary to apprise you, that consequences unfavourable to the public Credit, are to be apprehended.
The most considerable Credits which have been attached are those standing in the names of John Warder & Co & Donald & Burton; and the Creditors who have attached are Robert Morris, Edmund Randolph, Andrew Clow & Co. & John Henry Cazenove & Co. In cases where it was made satisfactorily to appear, to these Gentlemen, that sales had been made bona fide, previous to their attachments they have without difficulty relinquished their claims by attachment, & the transfers have been accordingly made; this voluntary arrangement obviated all material difficulties, untill since the dissolution of the house of Andrew Clow & Co.
Since that period, the gentlemen charged with adjusting the concerns of the House have supposed themselves not to be authorized to relinquish any legal rights which had been acquired; of course no relinquishments from them can now be obtained.

The Stock thus arrested, is of a considerable amount, and I have no doubt that in many instances when transfers are demanded, the property has been fairly alienated. I need not dilate upon the bad consequences which must be produced to the public credit by this state of things especially in foreign Countries & must therefore request, that your influence may be exerted to furnish a suitable remedy.
I have &c

Hon A H

